Citation Nr: 1820358	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for non-VA medical expenses incurred as a result of the Veteran's treatment at a private hospital for services rendered from June 13, 2013, through June 25, 2013.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1969 to January 1973.   The Veteran died in September 2013 and the Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 determination of the Tomah, Wisconsin, Department of Veterans Affairs Medical Center (VAMC).  

In April 2017, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received private medical care at the Mayo Clinic Health System Franciscan Medical Center (MCHS) in La Crosse, Wisconsin from June 13, 2013, through June 25, 2013.

VA denied payment or reimbursement for the care provided from June 13, 2013 through June 25, 2013, on the basis that the Veteran was covered by a third party coverage plan, and the Appellant has appealed the decision seeking payment or reimbursement of these expenses.

After reviewing the available record, the Board finds that additional development is necessary prior to making a determination of the claim on appeal. 

Proper claimants for reimbursement or payment by VA for emergency treatment a Veteran received at a non-VA medical facility are specifically delineated in the applicable statutes and regulations. They are as follows: (A) the Veteran who received the services (or his or her guardian); (b) the hospital, clinic, or community resource that provided the services; or (C) a person or organization other than the Veteran who paid for the services.  See 38 U.S.C. §§ 1725 (a)(1), (2)(A)-(B), 1728(b); 38 C.F.R. §§ 17.123, 17.1004(a) (2017). 

The record shows that the claim for reimbursement was filed after the Veteran's death.  It is not clear at this point whether the Veteran's wife has legal standing to pursue a claim for payment or reimbursement by VA for emergency medical services.  See VAOPGCCONCL 1-2007 (Oct. 29, 2007) (advising that unless the appellant belongs to one of the categories of statutorily authorized claimants, the appeal must be dismissed).

The Board is unable to discern from the record whether the Appellant is the proper claimant for reimbursement under VA statute and regulations.  Again, the applicable legal criteria authorize payment only to specifically delineated claimants, including a person who paid for the Veteran's treatment.  It does not appear that the VAMC has made a prior determination as to whether the Appellant is a proper claimant, i.e. whether she paid the medical expenses incurred by the Veteran at MCHS from June 13, 2013, through June 25, 2013.  Prior to any determination on the merits of the claim, the threshold question of the Appellant's standing in this matter must be developed and determined.


Accordingly, the case is REMANDED for the following action:

1.  The VAMC must undertake the necessary notification and development efforts in order to determine whether the Appellant is the proper claimant in this case, i.e. whether she paid the medical expenses incurred by the Veteran at MCHS from June 13, 2013, through June 25, 2013.

2.  After the development requested above is completed, the VAMC should reconsider the claim.  If it is determined that the Appellant is a proper claimant under 38 C.F.R. § 17.123, i.e. she paid for the services rendered to the Veteran, the VAMC should proceed to the merits of the appeal, considering the amendments to the applicable regulations.  If any determination is adverse, a supplemental statement of the case must be provided to the Appellant and she must be given an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




